Title: To George Washington from Alexander Martin, 27 February 1790
From: Martin, Alexander
To: Washington, George



Sir,
North Carolina Rockingham Feby 27th 1790

Permit me to call your attention a moment from the weighty Concerns of the United States to the appointment of officers of the federal Court of this State, a Business I had determined not to interfere in, as the Senators and Representatives were generally acquainted with the several Law Characters among us who might be Candidates for offices in the same, making no doubt

but these Gentlemen will recommend proper men to your Notice on this occasion; but I am sollicited by two young Gentlemen and their Friends to introduce them to you for the appointment of attorney-general; Mr John Hamilton of Edenton, and Mr John Hay of Fayette Ville. Mr Hamilton I have but little acquaintance with, but am informed he is a man of Learning and abilities, and has been in the practice of the Law for some Time past with tolerable Success.
Mr Hay I have been acquainted with for some years past, and know him to be a man of Learning, to be possessed of considerable Law Knowledge for the Time of his practice, and appears to be a rising Character. As it would be very agreeable to our Citizens, late a very divided people as to the new federal government, to have the federal officers distributed through the State for the sake of Convenience, as well as public Information to be derived from them, the Residence of Mr Hay at Fayette Ville where our late assemblies have convened, would well answer the Wishes of the Western Inhabitants of this State, that he should hold that appointment. This I expect will accord with the arrangements of the Court not doubting but two places will be appointed for that purpose, perhaps Edenton, or Newbern on the Sea-Board, though Newbern is the more central on that Quarter, and Fayette Ville to the Westward.
I have declined to mention first the Judge, as I flatter myself the Senators and Representatives of the State will unanimously recommend Mr James Iredell of Edenton for that office, who I am sensible will fill it with Reputation, and give general Satisfaction.
While I am on this Subject, if the Register be in your appointment, not having the Law I am uncertain, I beg Leave to mention Mr William Hooper Junr of Hillsborough for that office, a respectable young Man Son of Mr Hooper member of Congress in 1775—and Mr William Barry Grove of Fayette Ville for marshall, a young man of considerable Merit.
I shall not intrude further on the great Duties of your important Station, having nothing more to communicate, but with Sentiments of the highest Respect, I have the Honour to be Sir, your most obedient humble Servant

Alex: Martin

